Exhibit 10.1

 

WAIVER AND AMENDMENT

THIS WAIVER AND AMENDMENT (this “Waiver”) is entered into as of June 29, 2007 by
and among FURNITURE BRANDS INTERNATIONAL, INC., a Delaware corporation
(“Furniture Brands”), BROYHILL FURNITURE INDUSTRIES, INC., a North Carolina
corporation (“Broyhill”), HDM FURNITURE INDUSTRIES, INC., a Delaware corporation
(“HDM”), LANE FURNITURE INDUSTRIES, INC., a Mississippi corporation (“Lane”),
THOMASVILLE FURNITURE INDUSTRIES, INC., a Delaware corporation (“Thomasville”,
and, together with Furniture Brands, HDM, Broyhill and Lane, each a “Borrower,”
and, collectively, the “Borrowers”), the Lenders party to the Credit Agreement,
and JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent (the
“Administrative Agent”).

RECITALS

A.    The Borrowers, the Lenders, the Co-Syndication Agents, the Administrative
Agent and the Lead Arranger are party to that certain Credit Agreement dated as
of April 21, 2006 (as amended by Amendment No. 1 thereto dated as of April 16,
2007, the “Credit Agreement”). Unless otherwise specified herein, capitalized
terms used in this Waiver shall have the meanings ascribed to them by the Credit
Agreement.

B.        The Borrowers have requested a waiver and amendment of, and the
undersigned Lenders wish to waive and amend, certain provisions of the Credit
Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Waiver. The undersigned Lenders hereby waive any failure of the Borrowers to
comply with Sections 10.05 and 10.06 of the Credit Agreement during the period
from and including June 30, 2007 to and including August 14, 2007 (the “Waiver
Period”); provided, however, that upon the earlier of August 15, 2007 and the
occurrence of a Trigger Event (as defined below) the waiver granted hereby shall
cease to be effective. Upon any such cessation of effectiveness, the parties to
the Credit Agreement shall be restored to the positions they would have been in
had such waiver not been granted and shall thereafter have all the rights,
remedies and obligations under the Credit Agreement they would have had at such
time had such waiver not been granted (and if a circumstance shall occur which,
but for this Waiver, would have constituted a breach of Section 10.05 or 10.06,
then upon such cessation an Event of Default shall be deemed to have occurred
and be continuing). For purposes hereof, “Trigger Event” means each and any of
the following events or circumstances: (a) any of the Borrowers or any of their
Subsidiaries shall purchase or acquire (including pursuant to any merger with
any Person that was not a Wholly-Owned Subsidiary prior to such merger) any
capital stock or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make any investment or acquire any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except for any of the foregoing transactions for
which the consideration consists

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

solely of common stock of Furniture Brands or (b) there shall occur an Event of
Default which has not been waived hereby.

2. Amendments to Credit Agreement.

(a) The last sentence of the defined terms “Applicable Base Rate Margin” and
“Applicable Eurodollar Margin” in Section 1.01 of the Credit Agreement are
amended to read as follows:

Notwithstanding the foregoing, solely for the period from and including March
31, 2007 to but excluding the earlier of August 15, 2007 and the effective date
of any amendment or amendment and restatement of this Agreement entered into in
connection with the substantial refinancing of the credit extended hereunder,
the respective percentage per annum set forth above for (i) the Applicable
Eurodollar Margin for Pricing Levels 4 and 5 shall be 1.00% and 1.25%,
respectively and (ii) the Applicable Base Rate Margin for Pricing Level 5 shall
be .25%.

(b) Section 10.13 of the Credit Agreement is amended by replacing the two
references therein to "June 30, 2007" with references to "August 15, 2007".

3.         Representations and Warranties of the Borrowers. Each of the
Borrowers represents and warrants that:

(a)       The execution, delivery and performance by the Borrowers of this
Waiver have been duly authorized by all necessary corporate action and that this
Waiver is a legal, valid and binding obligation of the Borrowers enforceable
against the Borrowers in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;

(b)       Each of the representations and warranties contained in the Credit
Agreement (after giving effect to and treating this Waiver as a “Credit
Document” for purposes thereof) is true and correct in all material respects on
and as of the date hereof as if made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date);

(c)       After giving effect to this Waiver, no Default or Event of Default has
occurred and is continuing.

4.         Effective Date. This Waiver shall become effective upon the execution
and delivery hereof by the Borrowers, the Required Lenders and the
Administrative Agent (without respect to whether it has been executed and
delivered by all the Lenders) and the satisfaction of the following additional
conditions:

(a)       Each of the Guarantors has executed and delivered a Reaffirmation of
Guaranty in the form of Exhibit A hereto.

 

 

- 2 -

 

 

 

--------------------------------------------------------------------------------

 

(b)       The requisite holders of the Senior Notes shall have entered into an
amendment or granted a waiver during the Waiver Period of any breach of Sections
10.1 or 10.2 of the $150,000,000 Note Purchase Agreement dated as of May 17,
2006 among Furniture Brands, certain of its Subsidiaries and the note purchasers
named therein in a document in form and substance reasonably satisfactory to the
Administrative Agent.

 

5.

Reference to and Effect Upon the Credit Agreement.

(a)       Except as specifically waived or amended above, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed. Upon the effectiveness of this Waiver, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(b)       The execution, delivery and effectiveness of this Waiver shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Credit Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Credit
Document, except as and to the extent specifically set forth herein (and nothing
herein shall be construed to be a waiver by the Lenders of any Default or Event
of Default, or of compliance with any term or provision of the Credit Documents,
except as expressly set forth in Section 1 above).

6.         Costs and Expenses. The Borrowers hereby affirm their obligations
under Section 13.01 of the Credit Agreement to reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Waiver, including but not limited to the reasonable fees, charges and
disbursements of outside attorneys for the Administrative Agent with respect
thereto.

7.         Governing Law. This Waiver shall be construed in accordance with and
governed by the law of the State of New York.

8.         Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purposes.

9.         Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

 

 

- 3 -

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Waiver as of the date and
year first above written.

 

FURNITURE BRANDS INTERNATIONAL, INC.

BROYHILL FURNITURE INDUSTRIES, INC.

HDM FURNITURE INDUSTRIES, INC.

LANE FURNITURE INDUSTRIES, INC.

THOMASVILLE FURNITURE INDUSTRIES, INC.

 

 

 

 

By:

/s/ Lynn Chipperfield

 

 

Name: Lynn Chipperfield

Title: Senior Vice President of Furniture Brands International, Inc. and Vice
President of each other Borrower

On behalf of each of the Borrowers

 

 

 

 

 

 

- 4 -

 

 

 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent

 

 

 

 

By:

/s/ James M. Sumoski

 

 

Name:   James M. Sumoski

Title:     Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Martha M. Winters

 

 

Name:   Martha M. Winters

Title:     Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NA

 

 

 

 

By:

/s/ Anthony Clarkson

 

 

Name:   Anthony Clarkson

Title:     Relationship Manager

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Eric A. Escagne

 

 

Name:   Eric A. Escagne

Title:     Vice President

 

 

 

 

 

 

 

 



 

- 5 -

 

 

 

--------------------------------------------------------------------------------

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Jo Ellen Bender

 

 

Name:   Jo Ellen Bender

Title:     Managing Director

 

 

 

 

By:

/s/ Christopher Grumboski

 

 

Name:   Christopher Grumboski

Title:     Director

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Michael Lapresi

 

 

Name:   Michael Lapresi

Title:     Managing Director

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:   Raymond Ventura

Title:     Deputy General Manager

 

 

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

By:

/s/ Steve Sainz

 

 

Name:   Steve Sainz

Title:     Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

By:

/s/ Louis Serio

 

 

Name:   Louis Serio

Title:     Vice President

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

By:

/s/ Mark J. Leveill

 

 

Name:   Mark J. Leveill

Title:     Assistant Vice President

 

 

 

 

 



 

- 6 -

 

 

 

--------------------------------------------------------------------------------

 

 

REGIONS BANK

 

 

 

 

By:

/s/ Amanda Schmitt

 

 

Name:   Amanda Schmitt

Title:     Vice President

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Roger McDougal

 

 

Name:   Roger McDougal

Title:     Vice President

 

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

Title:

 

 

 

 

- 7 -

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

REAFFIRMATION AND WAIVER OF GUARANTY

Each of the undersigned acknowledges receipt of a copy of a Waiver and Amendment
(the “Waiver”) dated as of June 29, 2007, consents to such Waiver and each of
the transactions and amendments referenced therein and hereby reaffirms its
obligations under the Guaranty dated as of April 21, 2006 (the “Guaranty”) in
favor of the Lenders, the Co-Syndication Agents, the Administrative Agent (each
as defined in the Waiver), and the Other Creditors (as defined in the Guaranty).

This Affirmation shall be governed by and construed in accordance with the law
of the State of New York.

Dated as of June 29, 2007

 

FURNITURE BRANDS INTERNATIONAL, INC.

BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
MAITLAND-SMITH HOME FURNISHINGS, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
HICKORY BUSINESS FURNITURE, INC.
THOMASVILLE HOME FURNISHINGS, INC.

 

 

 

 

By:

/s/ Lynn Chipperfield

 

 

Name:   Lynn Chipperfield
Title:     Senior Vice President of Furniture Brands International, Inc. and
Vice President of each other Guarantor

 

On behalf of each of the above Guarantors

 

 

 

 

 

 

 

 

 